UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7322


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ROSHAUN REID,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:04-cr-00353-CMC-1; 0:13-cv-01943-CMC)


Submitted:   September 20, 2013          Decided:   September 24, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.       Beth Drake, Jimmie
Ewing, Mark C. Moore, William Kenneth Witherspoon, Assistant
United States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth    Roshaun     Reid       seeks     to    appeal      the   district

court’s    order     dismissing      as   successive           his   28    U.S.C.    § 2255

(West Supp. 2013) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.       § 2253(c)(1)(B)            (2006).         A     certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find   that     the    district         court’s        assessment         of    the

constitutional claims is debatable or wrong.                         Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a   debatable      claim   of     the    denial       of    a    constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Reid has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense      with    oral    argument       because       the       facts    and        legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3